SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

26
KA 09-00725
PRESENT: SMITH, J.P., FAHEY, VALENTINO, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MANUEL ZHANAY, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (SUSAN C.
AZZARELLI OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the   Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered   January 16, 2009. The judgment
convicted defendant, upon his plea   of guilty, of rape in the third
degree (three counts) and criminal   sexual act in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him of, inter
alia, three counts of rape in the third degree (Penal Law § 130.25
[2]), defendant contends that he was denied effective assistance of
counsel. That contention involves matters outside the record and
should be raised by way of a motion pursuant to CPL article 440 (see
People v Haffiz, 19 NY3d 883, 885; People v Woods, 93 AD3d 1287, 1289,
lv denied 19 NY3d 969).




Entered:    February 1, 2013                       Frances E. Cafarell
                                                   Clerk of the Court